OPTION TO RENEW DATED AS OF NOVEMBER 6, 2013

TO LEASE AGREEMENT DATED AS OF JULY 23, 2007

Exhibit 10.15







THIS OPTION TO RENEW dated as of November 6, 2013, to COMMERCIAL LEASE dated as
of July 23, 2007 and LEASE AMENDMENT dated as of October 1, 2007, by and between
MULVANEY PROPERTIES, LLC, a Connecticut limited liability company with offices
at 4 Christopher Columbus Avenue, Danbury, CT  06810 (“Landlord”), and BIODEL,
INC., a Delaware corporation, with offices at 100 Saw Mill Road, Danbury,
Connecticut  06810 (“Tenant”);







WITNESSETH:




WHEREAS, Landlord and Tenant executed a Lease Agreement dated as of July 23,
2007, pursuant to the terms of which Tenant leased approximately 19,525 square
feet for its offices, or other such use as is permitted in the zoning
regulations relevant to the demised premises.




WHEREAS, Landlord and Tenant executed a Lease Amendment dated as of October 1,
2007, pursuant to the terms of which Landlord and Tenant amended the Lease so
that the term and the renewal option was changed to seven (7) years instead of
five (5) years.




NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, Landlord and Tenant hereby exercise this Option to Renew as
follows:







1.

PREMISES




The premises is situated in the City of Danbury, County of Fairfield, State of
Connecticut, described as 100 Saw Mill Road.







2.

TERM




As requested by the Tenant, this Option to Renew will revert to the original
term of Five (5) years, instead of the Seven (7) years per the Lease Amendment
and will commence on August 1, 2014 and terminating on July 31, 2019.







3.

BASE RENT




Effective as of August 1, 2014, the schedule of Base Rent shall be as outlined
below:




--------------------------------------------------------------------------------




Period

Annual

Base Rent

Monthly

Base Rent

 

 

 

August 1, 2014 -

$388,288.80 plus annual

$32,357.40 plus annual

July 31, 2019

CPI for May

CPI for May







4.

ESCALATION




Escalations shall be on an annual basis.  For the years August 1, 2015 through
July 31, 2019, the escalation shall be the Base Rent of Option Year 2,
(including CPI increase for May) plus annual CPI Increases for May.  The CPI
shall be set at a maximum of 6%.




5.

ENTIRE AGREEMENT




Except as modified herein, all terms and conditions of the Lease shall remain in
full force and effect.







IN WITNESS WHEREOF, the parties hereto have caused this Option to Renew to be
executed by their duly authorized representatives as of the date first written
above.










 

LANDLORD:

 

 

 

MULVANEY PROPERTIES, LLC

 

 

 

 

 

 

 

By:

/s/ George Mulvaney

 

Witness:

/s/ Paul Salce

 

 

George Mulvaney

 

 

Paul Salce

 

 

Member

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

BIODEL, INC.

 

 

 

By:  

/s/ Erik Steiner

 

Witness:  

/s/ Janette Blackstock

 

 

Erik Steiner

 

 

Janette Blackstock

 

 

Vice President, Operations

 

 

 

 




--------------------------------------------------------------------------------